Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-7 and 9-13 drawn to a multimeric fusion polypeptide) in the reply filed on June 9, 2022, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific multimeric fusion polypeptide as a multimeric fusion polypeptide comprising a bispecific knob-in-hole Fab directly conjugated at its C-terminus to SEQ ID NO: 1) in the reply filed on June 9, 2022, is acknowledged.

Status of Claims
Claims 1-13 were originally filed on April 29, 2020. 
The amendment received on June 9, 2022, amended claims 3-5, 8, 10, and 13.
Claims 1-13 are currently pending and claims 1-7 and 9-13 are under consideration as claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 9, 2022.

Priority
The present application is a continuation of PCT/EP2018/079611 filed October 30, 2018, and claims priority under 119(a)-(d) to European Application No. 17199607.7 filed on November 1, 2017. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for European Application No. 17199607.7, which papers have been placed of record in the file.  Please note that the European application is in English and therefore no further action is necessary.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
For claims 1 and 4-5, please note that a Fab is defined as a monovalent fragment consisting of the VH, CH1 and VL, CL regions linked by an intramolecular disulfide (See “Antibody Fragmentation”, ThermoFisher Scientific, available online at www.thermofisher.com/us/en/home/life-science/antibodies/antibodies-learning-center/antibodies-resource-library/antibody-methods/antibody-fragmentation.html#:~:text=Useful%20antibody%20fragments%2C%20including%20half,pepsin%20or%20ficin%20proteolytic%20enzymes, 8 pages (accessed on 8/10/22) at pg. 3, 5th paragraph; diagram on pg. 3).  Similarly, a half-antibody is defined as the product of selectively reducing just the hinge-region disulfide bonds thereby resulting in a Fab region in combination with a single CH2 and CH3 domain (See ThermoFisher reference, pg. 3, diagram; pg. 4; 1st paragraph).  Therefore, an ordinary skilled artisan would be well aware of the structure of a Fab and a half-antibody.  However, as will be further articulated below, it is unclear how a Fab is a half-antibody.  A Fab is part of a half-antibody, but it cannot be a half-antibody without a Fab being expressly redefined in the specification.  

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of “a COMP-domain of SEQ ID NO: 1” in claim 1 as open-ended requiring 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions.  The scope of “a fragment of the COMP-domain of SEQ ID NO: 1 that can associate with other COMP-domains” is being interpreted as open-ended encompassing a fragment as small as any dipeptide of SEQ ID NO: 1 and up to a fragment with one deleted residue from SEQ ID NO: 1.  Please see further discussion below in the 112(a) rejection. 	

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites, “SEQ ID NO: 01”.  It is respectfully requested that claim 1 recites, “SEQ ID NO: 1”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  claim 4 recites, “DAF”.  Although, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner respectfully requests that Applicant uses dual acting Fab (DAF) for the first recitation, thereafter DAF may be utilized.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  claim 11 recites, “comprising a nucleic acid according to claim 10”.  It is respectfully requested that claim 11 recites, “comprising the nucleic acid according to claim 10” in order to be grammatically correct.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  claim 12 recites, “comprising a nucleic acid according to claim 10”.  It is respectfully requested that claim 12 recites, “comprising the nucleic acid according to claim 10” in order to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 includes “a fragment of a COMP-domain of SEQ ID NO: 1”. The interpretation of this phrase is described above in the “Sequence Interpretation” section where a COMP-domain fragment encompasses fragments as small as any dipeptide (i.e., any two contiguous peptides of SEQ ID NO: 1) and fragments having one deleted residue. In addition to certain manipulations of SEQ ID NO: 1, the fragment must also have the function of associating with other COMP-domains.  It is noted that the human COMP-domain has the amino acid sequence depicted in GenBank Database, Accession No. AAB86501, 4 pages (1997), which is 917 amino acids in length, and instant SEQ ID NO: 1 depicts a fragment spanning residues 26-73 of this sequence. 
There is no known conserved structure for a fragment of the COMP-domain of SEQ ID NO: 1 that associates with other COMP-domains.  Although fragments of a human COMP-domain are known, e.g., see US 2005/0096459 at paragraph [0105], teaching a COMP-domain fragment spanning residues 20-83 or 20-72 of human COMP-domain; see WO 2014/003679 A1 at pg. 3, lines 11-34 to pg. 6, lines 1-19, teaching a number of C-terminal or N-terminal fragments of a human COMP-domain, there is no indication that these fragments can associate with other COMP-domains.  Nor does the art teach or suggest a necessary core structure or sequence that each fragment of instant SEQ ID NO: 1 would need in order for the fragment to function in the association with other COMP-domains. Thus, the claims are directed to fragments with a certain function but no correlated structure associated with that function. Without such structure, the specification does not convey possession of the breadth of the claimed genus.  
Alternately, the written description requirement may be met by provided a representative number of species of the genus. In this, the specification does not provide a single example of a fragment of the COMP-domain of SEQ ID NO: 1 that can associate with other COMP-domains.  The specification only provides a rat COMP-domain as SEQ ID NO: 19 or 20, which spans residues 21-83 or 27-72, respectively, of the rat COMP-domain (See instant specification, pg. 11, 5th paragraph).  Although the specification teaches that oligomerization of COMP is triggered by the coiled coil domain of the protein and results in the formation of pentamers by a five-stranded coil and disulfide bonds where the 64 N-terminal amino acids of the protein are involved (See instant specification, pg. 11, 4th paragraph), this doesn’t provide indication of what constitutes a core structure or sequence of instant SEQ ID NO: 1 necessary for a fragment of instant SEQ ID NO: 1 to function in the association with other COMP-domains.  Thus, this is not sufficient for the skilled artisan to envisage fragments of instant SEQ ID NO: 1 which preserve function with an expectation that function will be preserved.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, what is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides which preserve the required function, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, claims 1-7 and 9-13 do not meet the written description requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the instant case, 5 is directed to where the Fab is a half-antibody.  However, as discussed in the “Claim Interpretation” section above, it is unclear how the Fab “is” a half-antibody given that the instant specification fails to expressly redefine what constitutes a Fab.  A Fab is part of a half-antibody and/or a half-antibody comprises a Fab, but a Fab cannot be a half-antibody.  Thus, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to how the Fab is a half-antibody.  
Please note that the Examiner is interpreting the scope of claim 5 such that each monomeric fusion polypeptide comprises a first segment comprising at least a Fab wherein the first segment is a half-antibody (i.e., claim 1 is amended to recite a first segment comprising at least a Fab) in order to advance prosecution.  Also please note that claims 6-7 are rejected because they are dependent upon a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 4 is directed to where the Fab is selected from a Fab, a scFab, a bispecific Fab and a dual acting Fab (DAF).  Claim 4 is dependent upon claim 1, which is directed to where each monomeric fusion polypeptide comprises at least a Fab and a COMP-domain.  Although the fusion polypeptide can comprise a first segment comprising at least a Fab wherein the first segment is a Fab (suggested claim language as indicated below), a Fab that is a Fab (as currently recited in claim 4) does not further limit the scope of the Fab of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Please note that the Examiner is interpreting the scope of claim 4 such that each monomeric fusion polypeptide comprises a first segment comprising at least a Fab wherein the first segment is a Fab, a scFab, a bispecific Fab and a DAF (i.e., claim 1 is amended to recite a first segment comprising at least a Fab) in order to advance prosecution.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schabe US 2005/0096459 A1 published on May 5, 2005, alone or as evidenced by NCBI Database, GenBank Accession No. AAB86501.1, 4 pages (1997). 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1-4, with respect to where a multimeric, multispecific fusion polypeptide comprising five monomeric fusion polypeptides each comprising at least a Fab and a fragment of the COMP-domain of SEQ ID NO: 1 as recited in instant claim 1; with respect to where the Fab is conjugated directly to the COMP-domain independently of each other for the five monomeric fusion polypeptides as recited in instant claim 2; with respect to where the COMP-domain is conjugated to a C-terminus of the Fab independently of each other for the five monomeric fusion polypeptides as recited in instant claim 3; and with respect to where the Fab is a Fab as recited in instant claim 4:
Schabe teaches an oligomeric receptor-ligand pair member complex comprising (i) an oligomeric core, the core comprising at least two chimeric proteins comprising a first section including at least one domain forming part of a first member of a complementary binding pair and second section comprising an oligomerizing domain derived from an oligomer-forming coiled-coil protein, wherein formation of the oligomeric core occurs by oligomerization at the oligomerizing domain of the chimeric proteins, and (ii) at least two receptor-ligand pair member peptides derived from a receptor-ligand pair member peptide chain or a functional part thereof, wherein each receptor-ligand pair member peptide further comprises attached thereto a second member of the complementary binding pair capable of binding to the first complementary binding pair member as defined in (i), and wherein each receptor-ligand pair member peptide is bound to the core via binding of the first and second members of the complementary binding pair, and in which complex at least two of the receptor-ligand pair member peptides are derived from the same receptor-ligand pair member peptide chain (See Schabe specification, paragraph [0191]-[0193]).  
Schabe teaches that the oligomerizing domain is derived from the pentamerization domain of the human cartilage oligomeric matrix protein (COMP) (See Schabe specification, paragraph [0096], [0194]) thereby constituting five monomeric fusion polypeptides, and thus, constituting where the oligomeric receptor-ligand pair member complex is multimeric.  Plus, as evidenced by the GenBank reference, instant SEQ ID NO: 1 is 100% identical to residues 26-73 of the human COMP amino acid sequence.  As such, the second section being a human COMP-domain taught by Schabe constitutes a COMP-domain of SEQ ID NO: 1.  Thus, the teachings of Schabe satisfy the claim limitation with respect to a COMP-domain of instant SEQ ID NO: 1 as recited in instant claim 1.
Schabe also teaches that the first section comprises one or more immunoglobulin-derived domains selected from an Fab fragment, a VL domain, a VH domain and a single chain variable fragment (See Schabe specification, paragraph [0195]).  Moreover, Schabe teaches that the first section (i.e., the one or more immunoglobulin-derived domains such as an Fab fragment) is located N-terminal of the second section (i.e., the oligomerizing domain such as a COMP domain) (See Schabe specification, paragraph [0206]) thereby constituting where the COMP-domain is conjugated to a C-terminus of the Fab.  Thus, the teachings of Schabe satisfy the claim limitation with respect to a Fab as recited in instant claims 1 and 4, and with respect to where the COMP-domain is conjugated to the C-terminus of the Fab as recited in instant claim 3. 
Moreover, as stated supra, Schabe teaches that the oligomeric receptor-ligand pair member complex comprises at least two receptor-ligand pair member peptides derived from a receptor-ligand pair member peptide chain or a functional part thereof (See Schabe specification, paragraph [0027]).  The at least one of the peptides derived from a receptor-ligand pair member peptide chain or a functional part thereof (See Schabe specification, paragraph [0049]-[0050]).  Schabe also teaches that the oligomeric receptor-ligand pair member complex further comprises a peptide bound to the MHC portions of the complex where the peptide can be a peptide against which there is a pre-existing T cell immune response in a patient, a viral peptide, an immunogenic peptide of immunogens, and a tumor specific peptide (See Schabe specification, paragraph [0051]-[0052]).  Additionally, Schabe teaches that the one or more chimeric proteins of the complex can include further peptides such as biotinylation peptide (BP) and a tagging domain and/or a purification domain (TD) (See Schabe specification, paragraph [0113]).  Thus, the teachings of Schabe satisfy the claim limitation with respect to where the fusion polypeptide is multispecific as recited in instant claim 1. 
Furthermore, Schabe teaches that the oligomeric receptor-ligand pair member complex may additionally comprise a linker between the first section and the second section in at least one of the chimeric proteins (See Schabe specification, paragraph [0033]).  Although, Schabe does not expressly teach that the first and second sections are directly fused together, given that Schabe teaches that a linker may additionally (i.e., optional) be included in the complex between both sections, it would necessarily follow that the first and second sections may also be directed fused together.  Otherwise, the linker would not be optional.  Thus, the teachings of Schabe satisfy the claim limitation with respect to where the Fab is conjugated directly to the COMP-domain as recited in instant claim 2. 
Therefore, when considering the teachings of Schabe as a whole, Schabe suggests a multimeric, multispecific fusion polypeptide comprising five monomeric fusion polypeptides each comprising at least a Fab and a COMP-domain of SEQ ID NO: 1 where the Fab is conjugated directly to the COMP-domain and where the COMP-domain is conjugated to the C-terminus of the Fab as recited in instant claims 1-3.  

For claim 5, with respect to where the Fab is a half-antibody as recited in instant claim 5:
As discussed supra for claim 1, Schabe teaches that the first section comprises one or more immunoglobulin-derived domains selected from an Fab fragment, a VL domain, a VH domain and a single chain variable fragment (See Schabe specification, paragraph [0195]).  Moreover, Schabe teaches that the complex may additionally comprise the complementary variable and constant domains of respective immunoglobulin domains (See Schabe specification, paragraph [0031]).  As such, a Fab fragment further complexed with a complementary variable and constant domain encompass a half-antibody.  Thus, the teachings of Schabe suggest the claim limitation as recited in instant claim 5. 

For claim 9, with respect to a multimeric fusion polypeptide produced by the method of claim 8:
As discussed supra for claim 1, Schabe teaches an oligomeric receptor-ligand pair member complex comprising at least two chimeric proteins, each chimeric protein each comprising at least a Fab and a fragment of the COMP-domain of SEQ ID NO: 1.  As such, the oligomeric receptor-ligand pair member complex constitutes a multimeric, multispecific fusion polypeptide having five monomeric fusion chimeric proteins.  Moreover, as discussed below for claims 10-12, Schabe teaches a method of preparing an oligomeric receptor-ligand pair member complex by constructing a vector comprising the recombinant expression cassette comprising a promoter sequence operably linked to a nucleotide sequence coding for a chimeric protein which comprises a first section including at least one domain forming part of a first member of a complementary binding pair and second section comprising an oligomerizing domain derived from an oligomer-forming coiled-coil protein, wherein oligomerization occurs by of at least two substantially identical versions of the polypeptide chain from which the oligomerizing domain is derived, expressing the vector in an appropriate host thereby necessary constituting a host cell expressing the vector, and recovering the expressed chimeric protein (See Schabe specification, paragraph [0225]-[0229]).  
Although, Schabe teaches producing a multimeric fusion polypeptide by transforming a host cell with expression vectors comprising nucleic acids encoding the multimeric fusion polypeptide, culturing the host cell, and recovering the multimeric fusion polypeptide from the host cell culture, claim 9 is a method of producing a multimeric fusion polypeptide made by a certain process thereby constituting a product-by-process.  Regarding product-by-process claims, the Federal Circuit has found that "[e]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim in the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, the Federal Circuit found that “[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” See MPEP 2113 and Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  Therefore, the process steps recited in amended claim 9 do not aid in the patentability of a multimeric fusion polypeptide.  All that a prior art reference needs to show is the product of the process, i.e., the multimeric fusion polypeptide in this case.  Thus, it is not necessary for Schabe to teach the method of producing the multimeric fusion polypeptide.  Rather, it is sufficient for Schabe to teach that the multimeric fusion polypeptide.  Therefore, the teachings of Schabe satisfy the claim limitation as recited in instant claim 9.

For claims 10-12, with respect to a nucleic acid encoding the multimeric fusion polypeptide as recited in instant claim 10; with respect to an expression vector comprising the nucleic acid as recited in instant claim 11; and with respect to a host cell comprising the nucleic acid as recited in instant claim 12:
Schabe teaches a method of preparing an oligomeric receptor-ligand pair member complex as discussed supra for claim 1 thereby constituting the multimeric, multispecific fusion polypeptide, by constructing a vector comprising the recombinant expression cassette comprising a promoter sequence operably linked to a nucleotide sequence coding for a chimeric protein which comprises a first section including at least one domain forming part of a first member of a complementary binding pair and second section comprising an oligomerizing domain derived from an oligomer-forming coiled-coil protein, wherein oligomerization occurs by of at least two substantially identical versions of the polypeptide chain from which the oligomerizing domain is derived, expressing the vector in an appropriate host thereby necessary constituting a host cell expressing the vector, and recovering the expressed chimeric protein (See Schabe specification, paragraph [0225]-[0229]).  Thus, the teachings of Schabe satisfy the claim limitations as recited in instant claims 10-12.

For claim 13, with respect to a pharmaceutical composition comprising the multimeric fusion polypeptide in combination with at least one pharmaceutically acceptable carrier:
Schabe teaches a pharmaceutical composition comprising an oligomeric receptor-ligand pair member complex as discussed supra for claim 1 thereby constituting the multimeric, multispecific fusion polypeptide, optionally in combination with a pharmaceutically acceptable carrier (See Schabe specification, paragraph [0222]).  Thus, the teachings of Schabe satisfy the claim limitation as recited in instant claim 13. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Schabe does not expressly teach a specific embodiment of a multimeric, multispecific fusion polypeptide comprising five monomeric fusion polypeptides each comprising at least a Fab and a COMP-domain of SEQ ID NO: 1 as recited in instant claim 1 where the COMP-domain is conjugated to the C-terminus of the Fab as recited in instant claim 3 where the Fab is a Fab as recited in instant claim 4 or where the Fab is a half-antibody as recited in instant claim 5.  However, the teachings of Schabe cures this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to a specific embodiment of a multimeric, multispecific fusion polypeptide comprising five monomeric fusion polypeptides each comprising at least a Fab and a COMP-domain of SEQ ID NO: 1 as recited in instant claim 1 where the COMP-domain is conjugated to the C-terminus of the Fab as recited in instant claim 3 where the Fab is a Fab as recited in instant claim 4 or where the Fab is a half-antibody as recited in instant claim 5, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Schabe and form an oligomeric core comprising five monomeric chimeric proteins, the chimeric proteins comprise a first section such as a Fab or a Fab complexed with a complementary variable and constant domain fused to a second section such as a human COMP-domain having the amino acid sequence of SEQ ID NO: 1 such that the C-terminus of the Fab complex is fused to the N-terminus of the COMP-domain, at least two receptor-ligand pair member peptides derived from a receptor-ligand pair member peptide chain such as a MHC peptide, and a further peptide such as an immunogenic peptide, a tumor peptide, and a bacterial peptide in order to form a multimeric, multispecific fusion polypeptide.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because multimeric fusion polypeptides were known to comprise five monomeric chimeric proteins, each comprising one or more immunoglobulin-derived domains such as a Fab fragment, a VL domain, a VH domain, and a scvf with additional complementary variable and constant domains fused to the N-terminus of an oligomerizing domain derived from an oligomer-forming coiled-coiled protein such as a human COMP protein, collagen, MBP, C1q, and myosin which is fused to at least two receptor-ligand pair member peptides derived from a receptor-ligand pair member peptide chain such as a MHC peptide and a further peptide such as an immunogenic peptide as taught by Schabe.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that a chimeric protein of an oligomeric receptor-ligand pair member complex of Schabe comprises a first section comprising one or more immunoglobulin-derived domains fused to the N-terminus of a second section comprising an oligomerizing domain derived from an oligomer-forming coiled-coiled protein fused to at least two receptor-ligand pair member peptides derived from a receptor-ligand pair member peptide chain and therefore utilizing a Fab or an Fab complexed with an additional complementary variable and constant domain as the first section, a human COMP-domain as the second section, and a combination of a MHC and heterologous peptide such as an immunogenic peptide would support the formation of a multimeric, multispecific fusion polypeptide by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schabe US 2005/0096459 A1 published on May 5, 2005, alone or as evidenced by NCBI Database, GenBank Accession No. AAB86501.1, 4 pages (1997), as applied to claims 1 and 5 above, and further in view of Xu et al., mAbs 7:231-242 (2015), as applied to claims 6-7 herewith. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1 and 5, please see discussion of Schabe above. 

For claims 6-7, with respect to where the half-antibody is a dimeric half-antibody wherein one monomer comprises the hole mutations and the respective other monomer comprises the knob mutation as recited in instant claim 6; and with respect to where the first half-antibody binds to a first antigen and the second half-antibody binds to a second antigen as recited in instant claim 7:
As discussed supra for claim 1, Schabe teaches an oligomeric receptor-ligand pair member complex comprising an oligomeric core comprising at least two chimeric proteins comprising a first section and a second section wherein the first section comprises one or more immunoglobulin-derived domains selected from the group consisting of a Fab fragment, a VL domain, a VH domain (See Schabe specification, paragraph [0026], [0030]).  The complex may additionally comprise the complementary variable and constant domains of respective immunoglobulin domains (See Schabe specification, paragraph [0031]).  As such, a Fab fragment further complexed with a complementary variable and constant domain encompass a half-antibody as discussed supra for claim 5.  Although, Schabe teaches that the multimeric fusion polypeptide can be multispecific as discussed supra, Schabe does not expressly teach that the first section is a bispecific knob-in-hole dimeric half-antibody. 
Xu et al. teaches that bispecific antibodies have emerged in recent years as a promising field of research for therapies in oncology, inflammable diseases, and infectious diseases allowing for dual target recognition (See Xu article, abstract; pg. 231, col. 1, 1st paragraph).  Among extremely diverse architectures of bispecific antibodies, knobs-into-holes (KIHs) technology, which involves engineering CH3 domains to create either a “knob” or a “hole” in each heavy chain to promote heterodimerization have been widely applied (See Xu article, abstract).  Xu et al. teaches that a number of engineering strategies in CH3 domains significantly enhance heavy chain heterodimerization based on steric or electrostatic complementarity (See Xu article, pg. 232, col. 2, 1st paragraph).  Among them, the most successful and widely applied route is KIH, in which a “knob” is created by replacing T366 with a bulky residue W on one heavy chain, and the corresponding “hole” is made by triple mutations of T366S, L368A and Y407V on the partner heavy chain (See Xu article, pg. 232, col. 2, 1st paragraph).  KIH-directed heavy chain heterodimer formation renders more than 90% desired product under co-expression conditions, making it feasible for scalable production to satisfy clinical and market needs (See Xu article, pg. 232, col. 2, 1st paragraph).  Although Xu et al. teaches there are challenges in producing KIH bispecific antibodies (See Xu article, pg. 232, col. 2, 2nd paragraph), Xu et al. found that a cell-free synthesis (Xpress CF) system is a reliable means of producing KIH bispecific antibodies (See Xu article, abstract; pg. 232, col. 2, 3rd to last paragraph).  The high manipulability of the system enables expeditious optimization of knob:hole plasmid ratio to achieve most efficient KIH assembly, as well as an “add-back” approach with prefabricated knob or hole for higher titer (See Xu article, pg. 232, col. 2, last paragraph).  Xu et al. also teaches that Xpress CF has been demonstrated to scale in a linear fashion from small scale expression to pilot scale production, making it capable of KIH production at a large scale (See Xu article, pg. 233, col. 1, 1st paragraph).  Therefore, given that Schabe teaches that the first section comprises one or more immunoglobulin-derived domains such as a Fab fragment and where additional complementary variable and constant domains can be included in the complex thereby encompassing a half-antibody, an ordinary skilled artisan would be motivated to utilize a bispecific knob-in-hole antibody where the antibody comprises a dimeric half-antibody where one monomer of the dimeric half-antibody comprises the hole mutations (i.e., T366S, L368A and Y407V) with a first paratope and the second monomer of the dimeric half-antibody comprises the knob mutation (i.e., T366W) with a second paratope with a reasonable expectation of success as further articulated below. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Schabe does not expressly teach where the half-antibody is a dimeric half-antibody wherein one monomer comprises the hole mutations and the respective other monomer comprises the knob mutation as recited in instant claim 6 and where the first half antibody binds to a first antigen and the second half antibody binds to a second antigen as recited in instant claim 7.  However, the teachings of Xu et al. cure these deficiencies by constituting the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the half-antibody is a dimeric half-antibody wherein one monomer comprises the hole mutations and the respective other monomer comprises the knob mutation as recited in instant claim 6 and where the first half antibody binds to a first antigen and the second half antibody binds to a second antigen as recited in instant claim 7, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Schabe and substitute a bispecific knob-in-hole dimeric half-antibody as the first section of a chimeric protein of an oligomeric receptor-ligand pair member complex where the first section is fused to a human COMP-domain of SEQ ID NO: 1 where one monomer of the dimeric half-antibody has a paratope to one antigen and has the hole mutations of T366S, L368A and Y407V in the CH3 domain and where the other monomer of the dimeric half-antibody has a paratope to another antigen and has the knob mutation of T366W.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because bispecific KIH antibodies were known to significantly enhance heavy chain heterodimerization based on steric or electrostatic complementarity and because producing bispecific KIH antibodies using Xpress CF was known to enable expeditious optimization of knob:hole plasmid ratio to achieve most efficient KIH assembly, as well as an “add-back” approach with prefabricated knob or hole for higher titer making it capable of KIH production at a large scale as taught by Xu et al.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that a chimeric protein of an oligomeric receptor-ligand pair member complex of Schabe comprises a first section comprising one or more immunoglobulin-derived domains such as a Fab fragment and additional complementary variable and constant domains fused to the N-terminus of a second section comprising an oligomerizing domain derived from an oligomer-forming coiled-coiled protein such as a human COMP-domain having the amino acid sequence of SEQ ID NO: 1, and therefore, substituting a bispecific KIH dimeric half-antibody as the first section of a chimeric protein of an oligomeric receptor-ligand pair member complex where one monomer of the dimeric half-antibody has a paratope to one antigen and has the hole mutations of T366S, L368A and Y407V in the CH3 domain and where the other monomer of the dimeric half-antibody has a paratope to another antigen and has the knob mutation of T366W would support the formation of a multimeric, multispecific fusion polypeptide of an oligomeric receptor-ligand pair member complex by constituting the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/            Primary Examiner, Art Unit 1654